Citation Nr: 1546703	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a herniated nucleus pulposus, with low back pain and mild residual radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1963 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in a May 2012 rating decision.  Although the Veteran did not perfect an appeal of the denial of his TDIU claim, the issue of entitlement to TDIU is part of an increased rating claim when such claim is raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran asserts that his service-connected low back disability prevents him from maintaining gainful employment, the Board finds that a TDIU claim has been raised as part of the above-captioned increased rating claim.  Accordingly, the issue of entitlement to TDIU has been added to the title page and is addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a herniated nucleus pulposus, with low back pain and mild residual radiculopathy, have been manifested by no more than 30 degrees of forward flexion with pain, and increased stiffness and pain with climbing stairs, walking, bending, stooping, hyperextension, and rotation, which was temporarily relieved by conservative treatment.

2.  Beginning November 1, 2010, the Veteran's service-connected left lower extremity radiculopathy was manifested by mild incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a herniated nucleus pulposus with low back pain and mild residual radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  Beginning November 1, 2010, the criteria for a 10 percent disability rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The RO's April 2010 letter to the Veteran contained the requisite notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO obtained all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in November 2010, January 2012, and November 2013.  The examiners reviewed the evidence of record and administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a January 1974 rating decision, service connection was granted for residuals of a herniated nucleus pulposus, with low back pain and mild radiculopathy (low back disability), and a 40 percent disability rating was assigned, effective August 21, 1973.  In April 2010, the Veteran filed a claim of entitlement to a rating in excess of 40 percent for his service-connected low back disability, which was denied in a May 2011 rating decision.  Thereafter, the Veteran perfected an appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Disabilities of the spine are evaluated under the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a.

Pursuant to the General Rating Formula, a 40 percent disability rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent disability rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent disability rating is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

Pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes, a maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Private treatment records dated January 2010 through November 2011 indicate that the Veteran had a history of chronic lower back pain, for which he received treatment from a pain specialist since November 2008.  The record shows that the Veteran's pain was treated with conservative therapy, including medication, radiofrequency ablations, lumbar epidural steroid injections, facet injections, and sacroiliac joint injections, all of which provided only temporary relief.  Prior to receiving pain treatments and injections, the Veteran characterized his pain as ranging from a five to an eight, out of ten, in severity and stated that it was aggravated with walking, bending, stooping, hyperextension, and rotation.  Post-procedurally, the Veteran's pain ranged from nonexistent to a six, out of ten, in severity.  There were no signs of clubbing, cyanosis, edema, or any associated neurological deficits, including bladder or bowel dysfunction.  Physical examinations revealed, at times, tenderness to palpation over the midline lumbosacral spine and pain over the paraspinal musculature and sacroiliac joints.  On occasion, there was no objective evidence of pain or tenderness to palpation.  Private treatment records show that the Veteran consistently retained full range of motion of the lumbar spine, including flexion, extension, rotation, and lateral rotation; however, he experienced increased pain with movement.  With the exception of positive Faber tests in November 2010 and June 2011, Faber tests and straight leg raising tests were negative, bilaterally.  Motor strength was consistently normal in both lower extremities, and sensation was intact.  A July 2010 treatment record shows a diagnosis of lumbosacral radiculopathy; however, it was noted in June 2010, September 2011, and November 2011 that the Veteran's low back pain did not have a strong radicular component.  The diagnoses included lumbosacral degenerative disc disease, lumbosacral spondylosis without myelopathy, lumbosacral intervertebral disc displacement, lumbosacral radiculopathy, bilateral foraminal stenosis of the lumbar spine, and lumbar spinal canal stenosis.  

During a November 2010 VA examination, the Veteran reported constant low back pain, which he characterized as a three to six, out of ten, in severity.  He also reported intermittent stiffness about three times per week, and mild lumbar pain radiating to the left lower extremity and occasionally into the right buttock.  He indicated that his pain was not alleviated by physical therapy and chiropractic treatments.  The Veteran reported ongoing treatment with a private pain specialist, a primary care provider, and an orthopedist since 2008, during which time he received multiple treatments, including bilateral lumbosacral medial branch radiofrequency with denervation of the L4-5 and L5-S1 facet joints, facet injections, lumbar epidural steroid injections, sacroiliac joint injections, and a transcutaneous electrical nerve stimulation unit, which reportedly provided some temporary relief.  The Veteran did not report any prescribed bedrest within the past 12 months or any effect on activities of daily living.  He stated that he regularly walked one mile two days per week and rode a stationary bike two or three days per week for about 30 minutes each time.  The Veteran denied using any assistive devices for walking.  He also denied any incapacitating episodes or flare-ups within the past two years.  He did not report any weakness, fatigability, or lack of endurance.  A physical examination revealed a normal gait, no palpable spasms or tenderness, no gross scoliosis, and no exaggerated kyphosis or lordosis.  Deep tendon reflexes were +2, bilaterally.  There was no evidence of atrophy or hypertrophy.  Lower extremity strength testing was within normal limits, bilaterally, for the Veteran's age.  Sensation to pinprick and light touch were abnormal, bilaterally, with evidence of lumbar sensory radiculopathy on the left side at L4-5 and L5-S1.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 28 degrees, and right and left lateral rotation to 30 degrees.  There was no additional limitation of motion after three repetitions.  The examiner indicated that range of motion was limited by pain and stiffness, but there was no evidence of tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  The examiner was unable to comment on additional limitation due to flare-ups without resorting to mere speculation.   The diagnoses included lumbar degenerative disc disease, lumbar spondylosis, lumbago, and lumbar radiculopathy.  

In September 2011, the Veteran submitted the following written correspondence, in relevant part, from his private pain specialist:

[The Veteran] is being treated currently for lumbar pain associated with lumbosacral spondylosis, degenerative disk disease, spinal stenosis, neuroforaminal stenosis, and facet arthropathy.  He was first seen in November 2008.  He was treated initially for facet arthropathy with significant improvement.  His examination improved in terms of practical range of motion due to decreased pain due to the procedures.  I understand from speaking with [the Veteran] that this may have affected his physical evaluation for determination of benefits.  The procedures performed at the time were temporary in duration as expected[,] and I believe led to an underestimation during his evaluation.  His condition is chronic degenerative process that gradually progresses over the years unless accelerated or caused by acute injury/systemic illness.  From my time of treatment with [the Veteran] it appears that his pathology likely would have started numerous years prior to his initial evaluation.  While his pathology is progressive there have been no major incidents over the last [one] year to lead me to believe his current condition has progressed rapidly; therefore, I believe if an exam[ination] for evaluation of benefits was repeated it would accurately reflect his condition from [three] years ago as long as he does not undergo any interventional treatment directly preceding re-evaluation.
	
In November 2011, the Veteran submitted written statements from friends who observed the effects of his lower back pain.  The Veteran's friends stated that the Veteran had to stop playing golf and was unable to go on deployments with the Federal Emergency Management Agency (FEMA) due to his chronic lower back pain.

In January 2012, the Veteran was provided another VA examination, during which he reported continued pain treatment, including medial branch radiofrequency ablations, sacroiliac joint injections, and epidural steroid injections.  The veteran reported that his back pain caused difficulty climbing stairs, squatting, and getting into tight spaces.  He did not report any flare-ups.  A physical examination revealed localized pain at the right lower lumbar region and one stable, nontender, superficial, linear scar, which was not painful, unstable, or greater than six square inches and caused no functional limitation.  Posture and gait were normal for the Veteran's age.  There was no evidence of guarding, muscle spasm, or atrophy.  Lower extremity strength and deep tendon reflexes were normal, bilaterally.   A sensory examination of the lower extremities was normal, bilaterally, and straight leg raising tests were negative.  The only signs or symptoms of radiculopathy were decreased sensation to pin prick in the left foot and the absence of proprioception and vibration sensation in the left foot.  The examiner characterized the Veteran's left lower extremity radiculopathy as mild.  There were no other neurologic abnormalities, including bowel or bladder problems.  Range of motion testing revealed forward flexion to 30 degrees, with objective evidence of pain beginning at 30 degrees; extension to 20 degrees, with objective evidence of pain beginning at 10 degrees; right and left lateral flexion to 20 degrees, with objective evidence of pain beginning at 20 degrees; and right and left lateral rotation to 25 degrees, with objective evidence of pain beginning at 20 degrees.  After three repetitions, there was no additional limitation in range of motion, but the Veteran did exhibit less movement than normal and pain on movement.  The examiner indicated that the Veteran had a diagnosis of IVDS, but there was no evidence of incapacitating episodes within the past 12 months.  The Veteran denied using any assistive devices for walking.  The examiner opined that the Veteran's low back disability prevented him from performing any job that required bending, stooping, squatting, or climbing, but did not prevent him from performing sedentary or light duty work.  

Private treatment records dated February 2012 through July 2013 show continued radiofrequency ablations, lumbar epidural steroid injections, facet injections, and sacroiliac joint injections.  During this time, the Veteran also reported pain in the left gluteal region radiating into the left thigh, calf, and dorsal foot distribution.  Sensation to light touch was intact, and lower extremity muscle strength and tone were normal, bilaterally.  There was no evidence of bowel or bladder dysfunction.  The Veteran's gait was antalgic, but he was able to stand without difficulty.  In July 2012, the Veteran reported three falls due to dorsiflexion at the left first digit, but denied any transient weakness, tingling, numbness, or incoordination.  A physical examination performed in February 2012 revealed tenderness over the sacroiliac joints, bilaterally, but there was otherwise objective evidence of tenderness during this time period.  Private treatment records show that the Veteran consistently retained full range of motion of the lumbar spine, including flexion, extension, rotation, and lateral rotation; however, he experienced increased pain with movement.  The diagnoses included lumbosacral spondylosis without myelopathy, lumbar degenerative disc disease, lumbago, lumbar radiculitis, sacroiliitis, neuritis, lumbosacral radiculopathy, lumbosacral intervertebral disc displacement, lumbosacral facet arthropathy, and lumbar spinal canal stenosis. 

In August 2013, the Veteran underwent a private electromyography (EMG) to evaluate complaints of bilateral lower extremity pain with numbness and tingling in both feet, which was worse on the left side.  The diagnosis was axonal polyneuropathy.

In November 2013, the Veteran submitted, in relevant part, the following written correspondence from his private pain specialist, which was dated prior to the August 2013 EMG:

[The Veteran's] examination and history are consistent with lumbosacral radiculopathy particularly on the left at L5 and S1.  He has radiating pain in the L5 and S1 distribution as well as sensory and motor changes in the left L5 and S1 dermatomal distribution.  These symptoms correlate well with his imaging findings of lumbar pathology (source of his pain) and disc displacement/herniation.  

During a November 2013 VA examination, the Veteran reported bilateral foot and lower extremity pain and continuous tingling in his toes.  He stated that he began to "stumble" or "stump" his left toe quite frequently.  It was noted that he ambulated without assistance with a slow, steady gait.  A neurological examination revealed adequate strength and deep tendon reflexes, bilaterally.  There was a patchy vibratory response, decreased on the left side.  The Veteran was able to detect cold in the plantar region of the lower extremities, bilaterally, but not in the dorsal aspect of the left foot.  The Veteran exhibited difficulty ambulating on his toes and heels and difficulty walking in a straight line.  The examiner indicated that an EMG study performed in November 2013 revealed a diagnosis of axonal polyneuropathy and evidence suspicious for lumbar radiculopathy; however, "this changes most likely due to shots received [in October 2013], since this changes were not present on EMG study performed [in August 2013].  The diagnosis was axonal polyneuropathy, which caused minimal functional limitation.  The examiner opined that the condition was not caused by or the result of the Veteran's service-connected low back disability.  In support of this, the examiner indicated that the results of a clinical and physical examination were inconsistent with a diagnosis of radiculopathy.  The examiner further indicated that current medical literature did not support a nexus between the Veteran's axonal polyneuropathy and his service-connected low back disability, noting that polyneuropathy has a wide variety of causes, including diabetes mellitus, alcohol abuse, side effects of medications, manifestations of a systemic disease, HIV infection, and sometimes Charcot-Marie-Tooth disease.  

As previously noted, the Veteran's service-connected low back disability has been assigned a 40 percent rating pursuant to the criteria set forth in the General Rating Formula.  Thus, in order for a higher disability rating to be assigned under the General Rating Formula, the evidence of record must show that the limitation of motion caused by the Veteran's service-connected low back disability more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Throughout the appeal period, the Veteran's private treatment records show full range of motion of the lumbar spine, including flexion, extension, rotation, and lateral rotation, with increased pain upon  movement.  In November 2010, forward flexion was limited to 85 degrees; extension was limited to 25 degrees; right and left lateral flexion were limited to 28 degrees; and right and left lateral rotation were limited to 30 degrees.  In January 2012, forward flexion was limited to 30 degrees, with pain beginning at 30 degrees; extension was limited to 20 degrees, with pain beginning at 10 degrees; right and left lateral flexion were limited to 20 degrees, with pain beginning at 20 degrees; and right and left lateral rotation were limited to 25 degrees, with pain beginning at 20 degrees.  There is no evidence of ankylosis at any time during the pendency of this appeal.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's service-connected low back disability warrants, at best, a 10 percent disability rating prior to January 10, 2012 and a 40 percent disability rating beginning January 10, 2012.  Nevertheless, the Board will not disturb the 40 percent disability rating assigned for the entire appeal period.  Accordingly, a rating of 50 percent or 100 percent is not warranted under the General Rating Formula for any distinct period during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In making this determination, the Board has considered whether the Veteran's service-connected low back disability resulted in a level of functional loss greater than that contemplated by the 40 percent disability rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The record shows that the Veteran experienced pain, which was aggravated with climbing stairs, walking, bending, stooping, hyperextension, and rotation, and was only temporarily relieved by conservative treatment.  There was no evidence of weakness, fatigability, lack of endurance, or instability with repetitive use, and the Veteran ambulated without assistance.  Although private treatment records indicate that the Veteran exhibited full range of motion of the lumbar spine throughout the appeal period, VA records show limitation of motion of forward flexion to no more than 30 degrees with pain.  Accordingly, the Board finds that a higher disability rating is not warranted based on additional functional loss due to pain.  See DeLuca, 8 Vet. App. at 206; Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  

The Board has considered whether a higher disability rating is warranted based on incapacitating episodes; however, there is no evidence of incapacitating episodes at any time during the appeal period.  According, a higher disability rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The Board has also considered whether a separate disability rating is warranted for any associated neurologic abnormalities, including radiculopathy and/or bowel and bladder symptoms.  See 38 C.F.R. § 4.71a, Note (1).  A review of the record reveals no evidence of any bladder or bowel dysfunction.  Prior to July 1, 2010, the record shows that the Veteran's low back pain did not have a strong radicular component, and there was no evidence of any associated neurological deficits.  However, a July 1, 2010 private treatment record shows a diagnosis of lumbar radiculopathy.  Thereafter, the January 2012 VA examination report showed decreased sensation to pin prick in the left foot and the absence of proprioception and vibration sensation in the left foot.  The diagnosis was left lower extremity radiculopathy, which the examiner characterized as mild.  Subsequent private treatment records indicate that the Veteran reported pain in the left gluteal region radiating into the left thigh, calf, and dorsal foot distribution.  Although the November 2013 VA examiner indicated that an August 2013 EMG revealed axonal polyneuropathy, which was not associated with the Veteran's service-connected low back disability, the record does show a diagnosis of mild left lower extremity radiculopathy prior to the November 2013 EMG.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that beginning November 1, 2010, a separate ten percent disability rating is warranted based mild incomplete paralysis of the sciatic nerve on the left side.  See 38 U.S.C.A. § 4.12a, Diagnostic Code 8520.  The Board finds that a higher disability rating is not warranted based on moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve because the record shows that sensation to light touch was intact, lower extremity muscle strength was normal, and prior to the diagnosis of bilateral axonal neuropathy, the Veteran denied any transient weakness, tingling, numbness, or incoordination.  He also ambulated without assistance throughout the appeal period.  See Id.  Additionally, as the record does not show a diagnosis of radiculopathy on the right side, the Board finds that a separate disability rating is not warranted for right lower extremity radiculopathy.  	

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  As determined above, the Veteran's service-connected low back disability has been manifested by limitation of motion to no more than 30 degrees with pain, and stiffness, which was aggravated by climbing stairs, walking, bending, stooping, hyperextension, and rotation, and was only temporarily relieved by conservative treatment.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings assigned.

Additionally, the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER

A rating in excess of 40 percent for residuals of a herniated nucleus pulposus with low back pain and mild residual radiculopathy is denied.

Beginning November 1, 2010, a separate rating of 10 percent, but no more, for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that his service-connected low back disability prevents him from maintaining any form of gainful employment.  The January 2012 VA examiner indicated that the Veteran's service-connected low back disability prevented him from performing any job that required bending, stooping, squatting, or climbing, but it did not prevent him from performing sedentary or light duty work consistent with his education or occupational experience.

On his December 2011 TDIU application, the Veteran indicated that his highest level of education attained was four years of high school.  However, the Veteran's DD-214 shows that he majored in business administration at the University of Maryland.  Additionally, the evidence of record shows that the Veteran has experience working as an advisor, instructor, and armor officer in the United States Army; an equipment management specialist and equipment management reviewer for the Department of Defense; a contracting officer and public assistance project specialist for FEMA; and a real estate agent.  A review of the record reveals a description of the Veteran's job duties as a FEMA public assistance project specialist; however, the record is silent with respect to the type of work the Veteran performed in his numerous other positions.  Thus, the Board is without sufficient information to determine whether sedentary or light duty work would be consistent with the Veteran's education and occupational experience.  Accordingly, the Board finds that a remand is necessary in order to undertake additional development relating to the Veteran's education and occupational experience.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and ask him to provide a complete history of his education and occupational experience.  Specifically, the Veteran must clarify whether he has a college degree in business administration and provide descriptions of his prior job duties as an Army advisor, instructor, and armor officer; a Department of Defense equipment management specialist and equipment management reviewer; a FEMA contracting officer; and a real estate agent.

2.   After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the issue of entitlement to TDIU must be re-adjudicated, to include a determination as to whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


